 1   Steven G. Rosales
     Attorney at Law: 222224
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562)868-5886
 4   Fax: (562)868-5491
     E-mail _steven.rosales@rohlfinglaw.com
 5
     Attorneys for Plaintiff ELIZABETH SHADE
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
     ELIZABETH SHADE,                          ) Case No.: 2:19-CV-01122 KJN
11                                             )
                  Plaintiff,                   ) STIPULATION TO EXTEND
12                                             ) BRIEFING SCHEDULE
           vs.                                 )
13                                             )
     ANDREW SAUL, Commissioner of              )
14                                             )
     Social Security,                          )
15                                             )
                  Defendant                    )
16                                             )
17         TO THE HONORABLE KENDALL J. NEWMAN, MAGISTRATE
18   JUDGE OF THE DISTRICT COURT:
19         Plaintiff Elizabeth Shade (“Plaintiff”) and defendant Andrew Saul,
20   Commissioner of Social Security (“Defendant”), through their undersigned counsel
21   of record, hereby stipulate, subject to the approval of the Court, to extend the time
22   for Plaintiff to file Plaintiff’s Motion for Summary Judgment to December 13,
23   2019; and that Defendant shall have until January 13, 2020, to file her opposition.
24   Any reply by plaintiff will continue to be due January 21, 2020.
25         An extension of time is needed in order for Plaintiff’s Counsel to prepare
26   arguments for the Joint Submission based on the complicated administrative record
27
                                              -1-
28
 1   in this matter as well as due to the fact that Counsel is a widower with two children
 2   ages twelve and ten who required care as a result of child care issues which

 3   required Counsel’s attention.
           Counsel notes that the modified briefing schedule continues to require any
 4
     reply brief to be filed by the same January 21, 2020 date as previously set by this
 5
     Court. Consequently, the modification results in a reduction of time for Counsel to
 6
     prepare any reply and does not extend the time for this matter to be submitted to the
 7   Court for decision. Counsel sincerely apologizes to the court for any
 8   inconvenience this may have had upon it or its staff.
 9
10   DATE: November 27, 2019          Respectfully submitted,
11                                    LAW OFFICES OF LAWRENCE D. ROHLFING
12                                          /s/ Steven G. Rosales
                                      BY: _________________________
13                                    Steven G. Rosales
                                      Attorney for plaintiff ELIZABETH SHADE
14
15   DATED: November 27, 2019 MCGREGOR W. SCOTT
                              United States Attorney
16
17
18                                    */S/- Asim Modi
                                      _________________________________
19                                    Asim Modi
                                      Special Assistant United States Attorney
20                                    Attorney for Defendant
21                                    [*Via email authorization]

22
23
24
25
26
27
                                               -2-
28
 1         IT IS HEREBY ORDERED that plaintiff may have an extension of time, to
 2   and including December 13, 2019, in which to file Plaintiff’s Motion for Summary
 3   Judgment; Defendant may have an extension of time to January 13, 2020, to file
 4   her opposition, if any is forthcoming. Any reply by plaintiff will continue to be
 5   due January 21, 2020.
 6         IT IS SO ORDERED.
 7   Dated: December 3, 2019
 8
 9
10   shad.1122
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             -3-
28
